DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a lithium battery comprising an anode comprising a composite of a silicon and a graphite carbon compound a cathode comprising Li1.09Ni0.88Co0.08Mn0.04O2 and an electrolyte comprising 5-15 vol% EC,  EMC and LiPF6 and further comprises 1-10 vol% of FEC and a phosphorus containing compound comprising TPPa and a sulfur containing compound comprising DPhS and does not include a propionate solvent in the reply filed on 11-29-2021 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-29-2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte further comprising an additive comprising vinylene carbonate, vinyl ethylene carbonate, maleic anhydride, succinic anhydride, a phosphorus containing compound or a sulfur -containing compound in an amount of 0.1-2 wt% not reasonably provide enablement for any amount of the additives comprising vinylene carbonate, vinyl ethylene carbonate, maleic anhydride, succinic anhydride, a phosphorus containing compound or a sulfur -containing compound to be present in the electrolyte. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0062].
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the silicon particles having an average particle diameter of 10 nm-200 nm, does not reasonably provide enablement for the silicon particles do have an average particle diameter of 200 nm or less.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0075, 0105].
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the capacity retention of the lithium battery being 80%-85% after 200 charge-discharge cycles at 25°C, does not reasonably provide enablement for any lithium battery capacity retention of greater than 80%.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0077].
Claims 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the lithium battery having a direct current internal resistance (DCIR) over 120%-180% after 200 charge-discharge cycles at 25°C, does not reasonably provide enablement for having a direct current internal resistance of less than 180%.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0078].
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the lithium battery having a cell energy density of 600-900 watt-hours per liter, does not reasonably provide enablement for the lithium battery having a cell energy density of 600 watt-hours per liter or more.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate This is taught in [0 100].
Claims 2, 13-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.            Claim 2 is rejected because the claim should cite “wherein the …further comprises”.             Claim 13 is rejected because the phrase “a composite of the silicon and the carbon compound” should instead be “a composite of a silicon compound and a carbon compound”.            Claim 13 is rejected because it is unclear if the composite includes a silicon compound and a carbon compound or the composite includes SiC.
         Claim 14 is rejected because it is unclear if the silicon compound being referred to is only directed to the silicon compound or is directed to the composite of the silicon and the carbon compound.           Claims 18-19 are rejected because the claim should cite “wherein the nonaqueous solvent further comprises dimethyl carbonate”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 10, 13, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (US 2007/0166623).           Taniguchi et al. teaches on page 4, example 1, a battery comprising a cathode comprising LiNi0.8Co0.15Al0.05O2; a negative electrode comprising spherical natural graphite powder and an electrolyte comprising 1M LiPF6 in EC/DMC/EMC in a volume ratio of 10:20:70.
Claim(s) 1-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al. (US 2018/0053967).           Koh et al. teaches on page 9, example 8, a battery comprising a cathode comprising Li1.02Ni0.8Co0.15Mn0.05O2; a negative electrode comprising carbon coating graphite dispersed on Si particles having a size 100 nm and an electrolyte comprising 1.15 M LiPF6 in FEC/EC/EMC/DMC (7/7/46/40) and 1.5 wt% VC and 1 wt% of compound 1 [a phosphorus containing compound].  Koh et al. teaches on page 10, example 11, a battery comprising a cathode comprising Li1.02Ni0.88Co0.08Mn0.04O2; a negative electrode comprising carbon coating graphite dispersed on Si particles having a size 100 nm and an electrolyte comprising 1.15 M LiPF6 in FEC/EC/EMC/DMC (7/7/46/40) and 1.5 wt% VC and 1 wt% of compound 1 [a phosphorus containing compound].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727